[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 156 
The relators sought in this proceeding to review the determination of the defendant in assessing them for taxation, in the year 1884, upon a certain amount of personal property held by them as executors, etc.
It was conceded that the defendants had in their possession the sum of $484,268.61 unexpended, but retained by the order of the surrogate, on settlement of their accounts "for the payment of disputed and other claims, and the further expenses of administration." The relators, upon an affidavit, showing that there were unpaid claims made against the estate exceeding the amount of assets and that, in consequence thereof, the executors had no personal property of said estate in their hands subject to taxation, applied to the *Page 157 
defendants to omit said estate altogether from their assessment-rolls. This the commissioners declined to do, but reduced the amount of said assessment to the sum admitted to be in the hands of the executors, and as to that amount confirmed it. Upon a return to a certiorari obtained by the relators, these facts appearing, the General Term affirmed the proceedings of the commissioners, and from their determination this appeal is taken to this court.
It is provided by statute that personal property held by an executor or administrator, in his representative character, shall be assessed to him, personally, in the town or ward where he resides. (2 R.S. [7th ed.] 989, § 5.) He is, however, entitled to have deducted from the aggregate of such property any just debts owing by him in his representative character. (2 R.S. [7th ed.] 991, § 10.)
The proof submitted by the relators to the defendants failed to show that there were any debts owing by them entitled to be deducted from the assessment. Claims, it is true, had been made against the estate to a large amount, but they were contested by the executors, and their validity had never been admitted or established. The nature of these claims did not appear, and the commissioners had no other means of determining their validity than the allegations of the relators, which impliedly alleged their invalidity. It is essential to the support of a claim to reduce or nullify an assessment made by the proper officers that it should be made to appear affirmatively by sufficient proof that such assessment is in part, or as a whole, erroneous. (People, ex rel. Westchester Fire Ins. Co., v. Davenport etal., 91 N.Y. 581.) If the evidence fails to show this, or leaves the matter in doubt, it is the province of the assessors to determine the value and amount of the property liable to taxation.
Such a case is presented here. The proof, so far from showing that any just debts were owing by the estate, controverted it, and indeed impliedly affirmed that no valid claim existed against it. The use of the term "just debts" in the statute plainly implies that legal, valid and uncontestable obligations *Page 158 
must be shown in order to entitle an estate to the benefit of the statute. No such claim to exemption was established by this proof, and the order should be affirmed.
All concur.
Order affirmed.